Case 20-12456-JTD   Doc 861-5   Filed 01/13/21   Page 1 of 6




               EXHIBIT E
Case 20-12456-JTD   Doc 861-5   Filed 01/13/21   Page 2 of 6
7/23/2020                                                          FedEx Ship Manager - Print Your Label(s)


                                                                                                                                                ---i
                                                                                                                                                o c►u,~ 00
                                                                                                                                                  z---ic~ m;;o
                                                                                                                                    -Ji,. :::0 )> =l~=i:S <--G)
                                                 ><                                                                                 U1 C: -I f!l~~~ o:'.:
                                                                                                                                                            z-
                                                                                                                                    0 [IJ -I u,)>gf> mo
                                                 :c                                                                                 <-<        m  ~G)       _Q
                                                                                                                                                            <"
                                                                                                                                    <::;       z---i    I
                                                                                                                                                     ► ---i ---i "Tl
                                                                                                                                    m     -I      mw ;;o 0~
                                                                                                                                    en C: -I      (/)8
                                                                                                                                               -co m    m
                                                 G)                                                                      r          --1 m O (/) <O ~
                                                                                                                         r
                                                                                                                         m          n en z                   ;;o
                                                                                                                         -I         ::r:: o · ·              FR
                                                 ~                                                                                  c:)>r                    ---i
                                                                                                                         z          ;::o -< m
                                                                                                                         (.,.)
                                                 -I                                                                      ......     n- G)
                                                                                                                 ::0 00             :I:  z  ):>
                                                                                                                 mO                 -. (") r
                                                 ):>                                                             :-1:7~
                                                                                                                 ui                 -·
                                                                                                                                    <  0
                                                                                                                                       m
                                                                                                                 :::;'
                                                                                                                                    m  "tJ
                                                                                                                 ~                  z          )>
                                                                 Cl)                                                                C:         ;:;o
                                                                 -t                                                                 m          -11-----
                                                                 )>                                                                                    OJ
                                                                                                                                               S:      F
                                                                                                                                                       ,-
                                                                 z                                                                             m       (/)

                                                                 ~       "Tl
                                                                                                                                               z       m
                                                                                                                                               -I      z
                                                                 ;:;o ;:;o                                                                             Cl
                                                                                                                                                       m
                                                                                                                                                       ;;o
                                                  -I
                                                                 c•
                                                  z              oiv
                                                  c::            <~
                                                  Cl)            m c....
                                                                 ;:;tJ   C
                                                                 z'
                                                                  (A)
                                                                 G')     0
                                                                 :c 0
                                                                                                                                                                          Case 20-12456-JTD




                                                                 -t "'ti
                                                                                                        •
                                                                                      lffil,i
                                                                                      J202020070601uv                        56BJ3/C6P6/B766
                                                                                                                                                                          Doc 861-5




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
                                                                                                                                                                          Filed 01/13/21




  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental.consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.
                                                                                                                                                                          Page 3 of 6




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                  1/1
                         Case 20-12456-JTD                Doc 861-5            Filed 01/13/21       Page 4 of 6
                                                                                                      July 24, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 771077482460




Delivery Information:


Status:                        Delivered                                   Delivered To:            Shipping/Receiving

Signed for by:                 J.ROBERTS                                   Delivery Location:       333 E BROADWAY AVE     378

Service type:                  FedEx Standard Overnight                                             MARYVILLE, TN, 37801

Special Handling:              Deliver Weekday                             Delivery date:            Jul 24, 2020 10:30




Shipping Information:


Tracking number:                       771077482460                        Ship Date:                  Jul 23, 2020

                                                                           Weight:                     0.5 LB/0.23 KG



Recipient:                                                                 Shipper:
Attention: Legal Department, Ruby Tuesday, Inc.                            Devin DeVito,
150 West Church Avenue                                                     1100 Peacthree Street
MARYVILLE, TN, US, 37801                                                   Suite 800
                                                                           ATLANTA, GA, US, 30309




Reference                                  7571/41




Thank you for choosing FedEx
7/23/2020                                                               FedEx Ship Manager - Print Your Label(s)


                                                                                                                                                                  -I
                                                                                                                 -       -u-~                                     0 c u,- ►           00
                                                                   :::0                                                                                             z--tc-            rn ro
                                                                   ;:,::                                         - q~~s:
                                                                                                                 iiiii
                                                                                                                                                      w :::0    =is:;;=18 <-
                                                                                                                                                                          -C,
                                                                                                                                                                mzm-u
                                                 ><           i~""                                                               5:)>                 We     ~ 0--toom Zz
                                                               ......                                                            ;t :::0                                  mo
                                                                                                                                                      w [IJ --t u,:;r>g~ O-
                                                 :::c          ......                                                                                 m   -< m          ~G)     -I    <""
                                                                                                                                                                                      -0
                                                                                                                                                      )>            ►           I     --t-n
                                                               ~                                                                 g!~                              mw
                                                                                                                                                              z --1             ;o    0~
                                                               0                                                                                      Cl) --t --t u,o           m
                                                                                                                                          r           --t C -           c~      m
                                                G)                                                                                                                      U)<D    U)
                                                               ......                                                                     r           mm      0                 -I
                                                                                                                                                                                ;;o
                                                               ......                                                                     m               Cl) z
                                                               <.n                                                                                    :::oo··                   m
                                                                                                                                          --t                                   m
                                                 :,-::         0                                                                                      0 )>       Cl)            -I
                                                                                                                                          z           )>-< )>
                                                               ~                                                                          w           o- z
                                                 --t           ~                                                                          ......
                                                               0                                                                 ::0 00               :E   z0
                                                               w                                                                 mO
                                                                                                                                  ~
                                                                                                                                 .,
                                                 )>                                                                              ...__,
                                                                                                                                                      l>
                                                                                                                                                      -< n
                                                                                                                                                         . ~
                                                                                                                                 <.J1
                                                                                                                                 :::;'                           [IJ
                                                                                                                                 ~                               m
                                                                                                                         0                                       r
                                                                                                                         m
                                                                                                                         -c,
                                                                    en                                                   .--cl
                                                                                                                                                                 n
                                                                    --i                                                                                          :c:      IJJ
                                                                    >                                                                                            m        ;=
                                                                    z                                                                                                     ,-
                                                                                                                                                                 :::0     U)
                                                                    C                                                                                                     m
                                                                                                                                                                          z
                                                                   >
                                                                           .,,;;o
                                                                   ;;o                                                                                                    0
                                                                                                                                                                          m
                                                                            I                                                                                             ;;o
                                                                   C
                                                  -I                       N
                                                  z                0       .,::..
                                                  C:               <       c....
                                                  en               m       C
                                                       w           ;;o     r
                                                  -1 ......        z       w
                                                                   G')     0
                                                  -<00             ::J:    0
                                                  (/)~
                                                                                                                                                                                                    Case 20-12456-JTD




                                                                   --i '"'C                l!gft
                                                                                           Jl02020070601uv   •                                56BJ3/C6/l6/B766
                                                                                                                                                                                                    Doc 861-5




  After printing this label:
  1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
  2. Fold the printed page along the horizontal line.
  3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

  Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in
  additional billing charges, along with the cancellation of your FedEx account number.
  Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not
                                                                                                                                                                                                    Filed 01/13/21




  be responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation,
  unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx
  Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit,
  attorney's fees, costs, and other forms of damage whether direct, incidental.consequential, or special is limited to the greater of $100 or the
  authorized declared value. Recovery cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry,
  precious metals, negotiable instruments and other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current
  FedEx Service Guide.
                                                                                                                                                                                                    Page 5 of 6




https://www.fedex.com/shipping/shipAction.handle?method=doContinue                                                                                                                            1/1
                         Case 20-12456-JTD                Doc 861-5            Filed 01/13/21       Page 6 of 6
                                                                                                      July 24, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 771077504403




Delivery Information:


Status:                        Delivered                                   Delivered To:            Shipping/Receiving

Signed for by:                 J.ROBERTS                                   Delivery Location:       333 E BROADWAY AVE     378

Service type:                  FedEx Standard Overnight                                             MARYVILLE, TN, 37804

Special Handling:              Deliver Weekday                             Delivery date:            Jul 24, 2020 10:30




Shipping Information:


Tracking number:                       771077504403                        Ship Date:                  Jul 23, 2020

                                                                           Weight:                     0.5 LB/0.23 KG



Recipient:                                                                 Shipper:
Attention: Sandra Belcher, Ruby Tuesday, Inc.                              Devin DeVito,
333 East Broadway                                                          1100 Peacthree Street
MARYVILLE, TN, US, 37804                                                   Suite 800
                                                                           ATLANTA, GA, US, 30309




Reference                                  7571/41




Thank you for choosing FedEx
